Citation Nr: 0811425	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  04-10 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right wrist carpal 
tunnel syndrome.

2.  Entitlement to service connection for left wrist carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to June 
1964 and from January 1966 to July 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.  

An April 2006 Board decision denied the veteran's claim for 
an increased rating for hiatal hernia and remanded the 
veteran's carpal tunnel syndrome claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The April 2006 Board decision instructed that the veteran be 
given a VA examination of the wrists.  As pointed out by the 
veteran's representative in the February 2008 Informal 
Hearing Presentation, there is no indication in the May 2005 
VA medical report that the veteran's wrists were actually 
examined.  The Board further notes that private medical 
records submitted by the veteran in March 2006 indicate that 
there are additional private medical records, i.e. a nerve 
conduction study and an EMG performed in December 2005 or 
January 2006, which have not been obtained.  VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The veteran must therefore be provided 
a new VA examination that shows that the examiner actually 
examined the veteran's wrists and that provides the examiner 
the opportunity to review the veteran's pertinent medical 
history.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish disability ratings and 
effective dates if service connection was granted.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should obtain the veteran's VA 
treatment records dated from March 2004 to 
present.

3.  After obtaining the required 
authorization, request copies of all of 
the veteran's treatment records from Alec 
Kessler, M.D., dated from December 2005 to 
present, including copies of the nerve 
conduction study and EMG which Dr. Kessler 
discusses in his treatment records.

4.  When the above actions have been 
accomplished, schedule the veteran for a 
VA neurological examination to determine 
the nature and etiology of the veteran's 
claimed right and left carpal tunnel 
syndrome.  The claims file should be made 
available to the examiner for proper 
review of the medical history, and the 
examination report is to reflect whether 
such a review of the claims file was made.  
The examiner should provide a detailed 
description of the current condition of 
the veteran's hands and wrists.  If carpal 
tunnel syndrome is found, the examiner 
should express opinions as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
diagnosed carpal tunnel syndrome is 
related to service.  If right and/or left 
carpal tunnel syndrome is found, but the 
examiner opines that such is not related 
to service, the examiner should discuss 
why he or she disagrees with the January 
2006 opinion of Dr. Kessler, and should 
discuss why any current carpal tunnel 
syndrome is unrelated to the hand 
complaints described in the veteran's 
service medical records. 

5.  Upon completion of the above requested 
development, reconsider the veteran's 
claims.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



